Order, entered on February 17, 1970, disposing of motions by plaintiffs and cross motion by defendant, unanimously reversed on the law, to the extent appealed from, with $50 costs and disbursements to the appellant, and the complaint dismissed, with leave to plaintiffs to apply at Special Term for permission to replead. (Cushman é Wakefield v. John David, Ino., 23 A D 2d 827, 25 A D 2d 133.) The present, abbreviated complaint is legally insufficient in that it “ does not comply with the minimal requirement of CPLR that the statements in a complaint must be ‘ sufficiently particular to give the court and parties notice of the transactions, occurrences, or series -of transactions or occurrences, intended to be proved and the material elements of each cause of action or defense ’ (CPLR 3013). There is a failure to state the essential facts constituting the material elements of any cause of action ”. (Menon v. Kennedy, 24 A D 2d 849.) Concur — Eager, J. P., Capozzoli, McGivern and Nunez, JJ.